DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamazaki et al. (US 20180025918).
Regarding claim 1, Yamazaki discloses (Figs. 1A-25B) a thin-film transistor substrate, comprising a base substrate (101), a thin-film transistor (100) comprising: a gate electrode (102) provided on the base substrate; a gate insulating film (104) covering the gate electrode; a semiconductor layer (106) comprising an oxide semiconductor (sections 0149-0151) and provided on the gate insulating film so as to overlap the gate electrode; and a source electrode (107a) and a drain electrode (107b) which are provided so that a part of the source electrode and a part of the drain electrode are connected to the semiconductor layer and so as to face each other on the semiconductor layer, and a protective insulating film (109) comprising silicon oxide covering the thin-film transistor (section 0119), wherein the source electrode and the drain electrode each comprise a laminate of a first conductive layer (107a_1, 107b_1) and a second 
Regarding claim 2, Yamazaki discloses (Figs. 1A-25B) the second conductive layer comprises at least one element selected from molybdenum, chromium, niobium, tantalum, and tungsten, and the third conductive layer comprises titanium (section 0141).
Regarding claim 3, Yamazaki discloses (Figs. 1A-25B) the source electrode (107a) and the drain electrode (107b) each further comprise a fourth conductive layer and a fifth conductive layer (section 0145), the laminate comprises the fourth conductive layer, the first conductive layer, and the second conductive layer stacked in the stated order and is disposed between the fifth conductive layer and the third conductive layer, each fourth conductive layer comprises a refractory metal including a Group 5 or Group 6 metal element, an alloy primarily containing the metal element, or a nitride or oxide thereof, the refractory metal being less likely to allow metal particles of the first conductive layer to diffuse than the fifth conductive layer, and each fifth conductive layer is directly connected to the semiconductor layer and comprises a refractory 
Regarding claim 4, Yamazaki discloses (Figs. 1A-25B) the fourth conductive layer comprises at least one element selected from molybdenum, chromium, niobium, tantalum, and tungsten, and the fifth conductive layer comprises titanium (sections 0141, 0145).
Regarding claim 5, Yamazaki discloses (Figs. 1A-25B) the source electrode (107a) and the drain electrode (107b) each further comprise a fourth conductive layer (section 0145), the laminate comprises the fourth conductive layer, the first conductive layer, and the second conductive layer stacked in the stated order, and the fourth conductive layer is directly connected to the semiconductor layer and comprises a refractory metal including a Group 5 or Group 6 metal element, an alloy primarily containing the metal element, or a nitride or oxide thereof, the refractory metal being less likely to cause a redox reaction with the oxide semiconductor than the first conductive layer and less likely to allow metal particles of the first conductive layer to diffuse than the third conductive layer (section 0141).
Regarding claim 6, Yamazaki discloses (Figs. 1A-25B) the fourth conductive layer comprises at least one element selected from molybdenum, chromium, niobium, tantalum, and tungsten (sections 0141, 0145).
Regarding claim 7, Yamazaki discloses (Figs. 1A-25B) the semiconductor layer comprises an indium-gallium-zinc oxide-based oxide semiconductor (sections 0149-0151).
Regarding claim 8, Yamazaki discloses (Figs. 1A-25B) a liquid crystal display device (sections 0284-0286), comprising: the thin-film transistor substrate (4001); a counter substrate 
Regarding claim 9, Yamazaki discloses (Figs. 1A-25B) a method for producing a thin-film transistor substrate, comprising: first patterning including forming a conductive film (102) on a base substrate (101) and patterning the conductive film using a first photomask to form a gate electrode (102; section 0182-0188); gate insulating film formation including forming a gate insulating film (104) so as to cover the gate electrode; second patterning including forming a semiconductor film from an oxide semiconductor on the gate insulating film and patterning the semiconductor film using a second photomask to form a semiconductor layer (106; section 0201-0215); third patterning including forming a first conductive film (107a_1, 107b_1) comprising a low resistance metal comprising at least one element selected from aluminum, copper, and silver (section 0141) and a second conductive film (107a_2, 107b_2) comprising a refractory metal including a Group 5 or Group 6 metal element, an alloy primarily containing the metal element, or a nitride or oxide thereof in the stated order so as to cover the semiconductor layer (section 0141), and patterning the first conductive film and the second conductive film by wet etching using a third photomask; fourth patterning including, after patterning the first conductive film and the second conductive film, forming a third conductive film (107a_3, 107b_3) comprising a refractory metal including a Group 4 metal element, an alloy primarily containing the metal element, or a nitride or oxide thereof and patterning the third conductive film by dry etching to form a source electrode and a drain electrode (section 0141); protective insulating film (109) formation including forming a protective insulating film containing silicon oxide (section 0119) so as to cover the source electrode and the drain electrode; and anneal treatment including annealing the substrate with the protective insulating film.

Regarding claim 11, Yamazaki discloses (Figs. 1A-25B) the third patterning includes, before forming the first conductive film, forming a fifth conductive film comprising a refractory metal including a Group 4 metal element, an alloy primarily containing the metal element, or a nitride or oxide thereof and a fourth conductive film comprising a refractory metal including a Group 5 or Group 6 metal element, an alloy primarily containing the metal element, or a nitride or oxide thereof in the stated order so as to cover the semiconductor layer, and the fourth patterning includes patterning the third conductive film and the fifth conductive film by dry etching (sections 0141, 0216-0225).
Regarding claim 12, Yamazaki discloses (Figs. 1A-25B) the third patterning includes, before forming the first conductive film, forming a fourth conductive film comprising a refractory metal including a Group 5 or Group 6 metal element, an alloy primarily containing the metal element, or a nitride or oxide thereof, and the third conductive film is patterned by dry etching in the fourth patterning (sections 0141, 0216-0225).
Regarding claim 13, Yamazaki discloses (Figs. 1A-25B) the oxide semiconductor comprises an indium-gallium-zinc oxide-based oxide semiconductor (sections 0149-0151).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES S CHANG/Primary Examiner, Art Unit 2871